Exhibit 10.1

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Dated as of: May 10, 2012

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, OH 44114

Attention: John C. Scott

Re: Amendment No. 1 to Third Amended and Restated Revolving Credit Agreement

Ladies and Gentlemen:

We refer to the Third Amended and Restated Revolving Credit Agreement dated as
of June 16, 2011 (as amended and in effect from time to time, the “Credit
Agreement”), by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a
Delaware limited partnership, and certain of its Wholly-Owned Subsidiaries and
other Subsidiaries (collectively, the “Borrowers”), KEYBANK NATIONAL ASSOCIATION
and the other lending institutions which are parties thereto (individually, a
“Lender” and collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”) and certain
other parties. Capitalized terms used in this letter of agreement (this
“Amendment”) which are not defined herein, but which are defined in the Credit
Agreement, shall have the same meanings herein as therein, as the context so
requires.

We have requested that the Lenders: (i) amend the Credit Agreement to, among
other things, (a) modify the definitions of Consolidated EBITDA, Consolidated
Gross Asset Value, Consolidated Total Indebtedness, Consolidated Total Interest
Expense and Core FFO, (b) temporarily modify the covenant relating to the ratio
of Consolidated Total Indebtedness to Consolidated Gross Asset Value set forth
in §10.1, (c) temporarily modify the covenant relating to Consolidated Debt
Yield set forth in §10.2, (d) modify the covenant relating to Consolidated
Tangible Net Worth set forth in §10.4, (e) temporarily modify the covenant
relating to ratio of Consolidated Total Indebtedness to the Value of
Unencumbered Properties set forth in §10.5, (f) clarify the financial attributes
of Partially-Owned Entities in the calculation of financial covenants and
(g) make certain other amendments to the Credit Agreement as set forth herein;
and (ii) waive certain potential Defaults or Events of Default that may have
occurred with respect to periods ending prior to the date of this Amendment and
grant certain other waivers as set forth herein, and you have advised us that
the Lenders are prepared to make the amendments and grant the waivers as set
forth herein, including to reflect the foregoing as requested by us, on the
terms and conditions set forth herein, including, without limitation, that we
join in this Amendment.



--------------------------------------------------------------------------------

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of May 10, 2012 (the “Amendment No. 1 Effective Date”), and subject
to the fulfillment of the conditions contained in Article II of this Amendment,
the Credit Agreement is hereby amended in each of the following respects:

1. Definitions. §1.1 of the Credit Agreement is amended as follows:

(a) The definition of “Adjusted Net Operating Income” is deleted in its entirety
and the following is substituted in lieu thereof:

“Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date.”

(b) The following new definitions are inserted after the definition of
“Agreement of Limited Partnership of FPLP” and before the definition of
“Anti-Terrorism Laws”:

“Amendment No. 1. The Amendment No. 1 to this Agreement dated as of May 10, 2012
by and among the Borrower, the Agent and the Lenders.

Amendment No. 1 Effective Date. May 10, 2012.”

(c) The definition of “Availability” is amended by inserting at the end thereof
the following new sentence: “Notwithstanding the foregoing, Availability shall,
at the election of the Agent exercised in its reasonable discretion, be reduced
by an amount up to the amount of any action, suit, proceeding or investigation
against any Borrower or with respect to any Eligible Unencumbered Property which
if adversely determined, could reasonably be expected to result in a Lien in
excess of $2,500,000 on any Unencumbered Asset included in the Unencumbered Pool
that would be prior to a Lien on such Unencumbered Asset in favor of the Agent
and/or the Lenders”.

(d) The definition of “Capital Reserve” is amended by inserting after the
phrase, “Real Estate Assets”, and before the word, “during”, the following
phrase: “(excluding the square footage of any portion of any Real Estate Asset
that is under development or redevelopment)”.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Cash and Cash Equivalents” is deleted in its entirety and
the following is substituted in lieu thereof:

“Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries. As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person, and
(ii) “cash equivalents” means that such asset has a liquid, par value in cash
and is convertible to cash on demand. Notwithstanding anything contained herein
to the contrary, the term Cash and Cash Equivalents shall not include the
Commitments of the Lenders to make Loans or to make any other extension of
credit under this Agreement.”

(f) The definition of “Consolidated Debt Yield” is amended by deleting the word,
“annualized”, where the same appears in the third line thereof, and substituting
“multiplied by four (4),” in lieu thereof.

(g) The definition of “Consolidated EBITDA” is deleted in its entirety and the
following is substituted in lieu thereof:

“Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment of rent to straight-line rent) for such
period, calculated without regard to gains or losses on early retirement of debt
or debt restructuring, debt modification charges, and prepayment premiums
(including, without limitation, any prepayment or make-whole premiums payable in
connection with the prepayment of the Senior Notes), plus (x) the following to
the extent deducted in computing such net income or loss for such period:
(i) Consolidated Total Interest Expense for such period, (ii) losses
attributable to the sale or other disposition of assets or debt restructurings
in such period, (iii) real estate depreciation and amortization for such period,
(iv) acquisition costs related to the acquisition of Real Estate Assets or the
acquisition or origination of Structured Finance Investments that were
capitalized prior to FAS 141-R which do not represent a recurring cash item in
such period or in any future period and (v) other non-cash charges for such
period; and minus (y) all gains attributable to the sale or other disposition of
assets in such period. The Borrower’s, the Trust’s, and any Subsidiary’s Pro
Rata Share of the items comprising Consolidated EBITDA of any Partially-Owned
Entity will be included in Consolidated EBITDA, calculated in a manner
consistent with the above described treatment for the Borrower, the Trust and
their respective Subsidiaries”.

 

3



--------------------------------------------------------------------------------

(h) The definition of “Consolidated Fixed Charges” is deleted in its entirety
and the following is substituted in lieu thereof:

“Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in the case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially-Owned Entity in such period.”

(i) The definition of “Consolidated Gross Asset Value” is deleted in its
entirety and the following is substituted in lieu thereof:

“Consolidated Gross Asset Value. As of any date of determination, an amount
equal to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income of each Stabilized Real Estate Asset for the most
recently ended fiscal quarter, multiplied by (y) 4, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus (ii) an amount
equal to the aggregate Cost Basis Value of Real Estate Assets Under Development
on such date, plus (iii) the Cost Basis Value of Land on such date, plus (iv) an
amount equal to the aggregate Cost Basis Value of Value-Add Real Estate Assets
on such date, plus (v) the Structured Finance Investments Value on such date,
plus (vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, with Consolidated Gross Asset
Value being adjusted to include, without double-counting any amounts included in
the Structured Finance Investments Value, the Borrower’s, the Trust’s or any
Subsidiary’s Pro Rata Share of (I) Net Operating Income (and the items
comprising Net Operating Income) of each Stabilized Real Estate Asset owned by
any Partially-Owned Entity in such period, (II) the Cost Basis Value of each
Real Estate Asset Under Development, Land, or Value-Add Real Estate Asset owned
by any Partially-Owned Entity on such date, and (III) the value of Cash and Cash
Equivalents owned by any Partially-Owned Entity on such date. Notwithstanding
anything to the contrary contained in this Agreement, in determining
Consolidated Gross Asset Value for any fiscal quarter, (A) if the Net Operating
Income for any Stabilized Real Estate Asset is less than zero for such fiscal
quarter, the Net Operating Income included for such fiscal quarter in respect of
such Stabilized Real Estate Asset shall be deemed to be zero, (B) Net Operating
Income from Real Estate Assets acquired by the Borrower, the Trust, any
Subsidiary or any Partially-Owned Entity during the most recently ended fiscal
quarter and the immediately preceding fiscal quarter shall be excluded, and such
acquired Real Estate Assets shall be included at their Cost Basis Value (or, in
the case of any Real Estate Assets acquired by a Partially-Owned Entity, the
amount of the Borrower’s, the Trust’s or any Subsidiary’s Pro Rata Share of Cost
Basis Value of such Real Estate Assets), and (C) Net Operating Income from Real
Estate Assets sold or otherwise transferred by the Borrower, the Trust, any
Subsidiary or any Partially-Owned Entity during the most recently ended fiscal
quarter shall be excluded.”

 

4



--------------------------------------------------------------------------------

(j) The definition of “Consolidated Tangible Net Worth” is amended by inserting
the following after the phrase, “Borrower and its Subsidiaries”, and before the
phrase, “at such date”, where the same appear in the second line thereof: “and
any Partially-Owned Entities”.

(k) The definition of “Consolidated Total Indebtedness” is deleted in its
entirety and the following is substituted in lieu thereof:

“Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means the sum of all Indebtedness of the Borrower, the Trust
and their respective Subsidiaries, determined on a consolidated basis.”

(l) The definition of “Consolidated Total Interest Expense” is deleted in its
entirety the following is substituted in lieu thereof:

“Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs and calculated without
taking into account gains or losses on early retirement of debt, debt
modification charges, and prepayment premiums, including, without limitation,
any prepayment or make-whole premiums payable in connection with the prepayment
of the Senior Notes), without double-counting, by the Borrower, the Trust and
their respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Loans,
obligations under Capitalized Leases (to the extent Consolidated EBITDA has not
been reduced by such Capitalized Lease obligations in the applicable period) and
any subordinated Indebtedness and including original issue discount and
amortization of prepaid interest, if any, but excluding any Distribution on
Preferred Equity), (ii) all amounts available for borrowing, or for drawing
under letters of credit (including the Letters of Credit), if any, issued for
the account of the Borrower, the Trust or any of their respective Subsidiaries,
but only if such interest was or is required to be reflected as an item of
expense, and (iii) all commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees and expenses (but, in each case and without
duplication, excluding any such fees and expenses constituting deferred
financing costs) in connection with the borrowing of money, in each case
adjusted to include the Borrower’s, the Trust’s or any Subsidiary’s Pro Rata
Share of the foregoing items of any Partially-Owned Entity in such period.”

 

5



--------------------------------------------------------------------------------

(m) The definition of “Core FFO” is deleted in its entirety and the following is
substituted in lieu thereof:

“Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations”, calculated without regard to
acquisition costs, gains or losses on early retirement of debt, debt
modification charges, prepayment premiums (including, without limitation, any
prepayment or make-whole premiums payable in connection with the prepayment of
the Senior Notes), contingent consideration and impairment charges, as adjusted
to include the Borrower’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially-Owned Entity in such period.”

(n) The definition of “Distribution” is amended by inserting after the phrase,
“(other than dividends payable solely in shares or other Equity Interests by the
Borrower)”, and before the semicolon where the same appear in the fourth and
fifth lines of clause (i) thereof, the following: “, including, without
limitation, the purchase, redemption, or other retirement of any units of any
Equity Interests of FPLP”.

(o) The definition of “Indebtedness” is deleted in its entirety and the
following is substituted in lieu thereof:

“Indebtedness. With respect to a Person, as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) any obligations under any
Capitalized Lease (but excluding obligations under operating leases or ground
leases) of such Person, the amount of which as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date;
(d) all net obligations under any Swap Contract not entered into as a hedge
against existing Indebtedness; (e) all obligations of such Person or any other
Person secured by any Lien or other encumbrance existing on property of such
Person; (f) all reimbursement obligations of such Person under or in respect of
any letters of credit (including the Letters of Credit) or acceptances (whether
or not the same have been presented for payment); (g) all obligations of such
Person in respect of “off-balance sheet arrangements” (as defined in
Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act of
1933, as amended from time to time) which such Person would be required to
disclose to the SEC; (h) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation under this clause (h) to the extent (1) the obligation can be
satisfied by the issuance of Equity Interests or (2) the amount of such Person’s
liability therefor or in connection therewith is limited exclusively to the
amount of any associated deposit given by such Person (in which case, such
deposit shall be treated as unsecured Indebtedness and not as an asset and any
obligations in excess of such deposit shall not be included in Indebtedness);
(i) all obligations in the nature of those described in clauses (a)-(h) above of
other Persons that such Person is, or has agreed to be, liable by way of
guaranty, indemnity for borrowed money, stop-loss agreement or the like; and
(j) without duplication, such Person’s Pro Rata Share of all obligations in the
nature of those described in clauses (a)-(i) above of any Partially-Owned
Entity. For the purposes hereof, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.”

 

6



--------------------------------------------------------------------------------

(p) The definition of “Land” is amended by inserting after the word, “Borrower”,
and before the period where the same appear therein, the following: “, any of
its Subsidiaries or any Partially-Owned Entity”.

(q) The term “Loan Documents”, wherever used in the Credit Agreement or any of
the other Loan Documents, shall be deemed to also mean and include this
Amendment.

(r) The definition of “Minimum Liquidity” is deleted in its entirety and the
following is substituted in lieu thereof:

“Minimum Liquidity. As of any date of determination, an amount equal to the
Availability as of such date (as described in clause (ii) of the definition of
Availability) minus, without duplication, the aggregate amount of New Debt
outstanding on such date.”

(s) The definition of “Net Operating Income” is amended by deleting the phrase,
“(except that any rent leveling adjustments shall be excluded from rental
income)”, where it appears in the last line thereof and substituting the
following in lieu thereof: “(adjusted to exclude the adjustment of rent to
straight-line rent)”.

(t) The definition of “New Debt” is deleted in its entirety and the following is
substituted in lieu thereof:

“New Debt. Indebtedness secured by partnership or other ownership interests in
Real Estate Assets incurred by the Borrower after the date hereof pursuant to
§9.1(f) that is not fully supported by one or more unencumbered Real Estate
Assets (not including the Eligible Unencumbered Properties. For the avoidance of
doubt, (i) any Indebtedness fully secured by a mortgage or deed of trust
encumbering any Real Estate Asset shall not constitute New Debt, and (ii) the
2007 Term Loan and any refinancing thereof on substantially the same structure
and collateral therefor shall not constitute New Debt, unless, and then only to
the extent that, the 2007 Term Loan is increased above the principal amount
thereof on the date hereof.”

 

7



--------------------------------------------------------------------------------

(u) The following new definition is inserted after “Preferred Equity” and before
“Protected Interest Rate Agreement”:

“Pro Rata Share. (a) With respect to any item relating to asset value, income or
the like of any Partially-Owned Entity, the Trust’s the Borrower’s or any
Subsidiary’s direct or indirect percentage ownership interest in such
Partially-Owned Entity, and (b) with respect to any Indebtedness or other
liability or obligation of any Partially-Owned Entity, (i) the Borrower’s, the
Trust’s or any Subsidiary’s percentage ownership interest in such
Partially-Owned Entity, or (ii) such other amount as to which the Borrower, the
Trust or such Subsidiary is or has agreed to be liable by way of guaranty,
indemnity for borrowed money, stop-loss agreement or other agreement.”

(v) The definition of “Real Estate Assets” is amended by deleting the phrase,
“the Borrower or any of its Subsidiaries”, where it appears in the second line
thereof and substituting the following in lieu thereof: “the Borrower, any of
its Subsidiaries or any Partially-Owned Entity”.

(w) The definition of “Real Estate Assets Under Development” is amended by
deleting the phrase, “(a) the one-year anniversary date of the development or
redevelopment completion”, where it appears in the third and fourth lines
thereof and substituting the following in lieu thereof: “(a) the one-year
anniversary date of the substantial completion (as such term is customarily used
in the real estate industry) of such development or redevelopment”.

(x) The following new definition is inserted after the definition of “SEC
Filings” and before the definition of “Secured Indebtedness”:

“Security Deeds. Collectively, each mortgage or deed of trust from each Borrower
owning a Real Estate Asset that is a part of the Unencumbered Pool in favor of
the Agent, acting in its capacity as collateral agent for the benefit of the
Lenders and the lenders party to the loan agreement evidencing the 2011 Term
Loan (or to trustees named therein acting on behalf of the Agent for the benefit
of the Lenders and such parties), pursuant to which such Borrower conveys to the
Agent , acting in its capacity as collateral agent for the benefit of the
Lenders and the lenders party to the loan agreement evidencing the 2011 Term
Loan, a security interest in and to such Real Estate Asset as security for the
Obligations and the obligations under the loan agreement evidencing the 2011
Term Loan, as the same may be modified, amended or restated from time to time.”

(y) The following new definition is inserted after the definition of “Secured
Indebtedness” and before the definition of “Stabilized Real Estate Assets”:

“Senior Notes. Collectively, (i) FPLP’s Senior Notes, Series A, due June 15,
2013, and (ii) FPLP’s Senior Notes, Series B, due June 15, 2016.”

 

8



--------------------------------------------------------------------------------

(z) The definition of “Structured Finance Investments” is deleted in its
entirety and the following is substituted in lieu thereof:

“Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, (iii) Investments in preferred equity (including preferred
limited partnership interests) in entities owning DC Office Properties and
(iv) that certain Twenty-Five Million Dollar ($25,000,000) loan to Douglas and
Norman Jemal, secured by forty-nine percent (49%) of their interest in the sole
member of the owner of that certain real property located at 950 F. Street NW,
Washington, DC.”

(aa) The following new definition is inserted after the definition of “Swingline
Termination Date” and before the definition of “Total Commitment”:

“Term Loans. Collectively, the 2007 Term Loan and the 2011 Term Loan.”

(bb) The definition of “2008 Term Loan” is deleted in its entirety.

(cc) The following new definition is inserted after the definition of “2010 Term
Loan” and before the definition of “Type”:

“2011 Term Loan. The term loan in the original principal amount of $175,000,000
made pursuant to that certain Term Loan Agreement dated as of July 18, 2011
among FPLP, the other Borrowers, KeyBank National Association, as administrative
agent, and certain lenders party thereto, as amended and in effect from time to
time.”

(dd) The definition of “Unencumbered Pool Capital Reserve” is amended by
inserting after the phrase, “Eligible Unencumbered Properties”, and before the
phrase, “on such date”, the following phrase: “included in the Unencumbered Pool
(excluding the square footage of any such Eligible Unencumbered Property that is
under development or redevelopment)”.

(ee) The definition of “Unencumbered Pool Percentage” is deleted in its entirety
and the following is substituted in lieu thereof:

“Unencumbered Pool Percentage. (i) for the period beginning on the Amendment
No. 1 Effective Date and ending on December 31, 2012, sixty-five percent (65%),
(ii) for the period beginning on January 1, 2013 and ending on June 30, 2013,
sixty-two and one half of one percent (62.5%), and (iii) beginning on July 1,
2013 and continuing thereafter, sixty percent (60%).”

(ff) The definition of “Unsecured Consolidated Total Indebtedness” is deleted in
its entirety and the following is substituted in lieu thereof:

“Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations) that is not secured by a Lien evidenced by
a mortgage, deed of trust, assignment of partnership interests or other security
interest.”

 

9



--------------------------------------------------------------------------------

(gg) The definition of “Value of Unencumbered Properties” is deleted in its
entirety and the following is substituted in lieu thereof:

“Value of Unencumbered Properties. At any date of determination, with respect to
the Eligible Unencumbered Properties that are a part of the Unencumbered Pool,
an amount equal to, without double-counting, the sum of (i) for all Stabilized
Real Estate Assets, the aggregate of the following amount determined for each
such asset, (x) the Net Operating Income for the most recently ended fiscal
quarter of each Eligible Unencumbered Property that is a Stabilized Real Estate
Asset, multiplied by (y) 4, with the product thereof being divided by (z) the
applicable Capitalization Rate, plus, (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Unencumbered Properties that are Value-Add Real
Estate Assets, plus (iii) an amount equal to the aggregate Cost Basis Value of
all Eligible Unencumbered Properties that are Real Estate Assets Under
Development, plus (iv) the aggregate Cost Basis Value of all Eligible
Unencumbered Properties acquired during the most recently ended fiscal quarter
and the immediately preceding fiscal quarter, plus (v) the Cost Basis Value of
the Unencumbered Land, provided that (a) the Net Operating Income attributable
to any Eligible Unencumbered Property sold or otherwise transferred during the
applicable period shall be excluded from the calculation of the Value of
Unencumbered Properties, (b) the Net Operating Income of Eligible Unencumbered
Properties included at their Cost Basis Value shall be excluded, and (c) the
value included as a result of clauses (ii) and (iii) above in the aggregate
shall not exceed twenty percent (20%) of the aggregate Value of Unencumbered
Properties at any time. Notwithstanding anything to the contrary contained in
this Agreement, if the Net Operating Income for any Stabilized Real Estate Asset
is less than zero for any fiscal quarter, the Net Operating Income included in
the calculation of Value of Unencumbered Properties for such fiscal quarter in
respect of such Stabilized Real Estate Asset shall be deemed to be zero.”

2. Financial Attributes of Partially-Owned Entities. The following new §1.4 is
inserted immediately after §1.3 of the Credit Agreement:

“§1.4 Financial Attributes of Partially-Owned Entities. Notwithstanding anything
to the contrary contained in this Agreement, when determining compliance by the
Borrower, the Trust and their respective Subsidiaries with any financial
covenant or negative covenant contained in this Agreement, including, without
limitation, when calculating any element of any financial covenant, only the
Borrower’s, the Trust’s, or any Subsidiary’s Pro Rata Share of any item
attributable to any Partially-Owned Entity or any Real Estate Asset owned by any
Partially-Owned Entity shall be included.”

 

10



--------------------------------------------------------------------------------

3. Title to Properties; Leases; Eligible Unencumbered Properties in the
Unencumbered Pool. §7.3 is amended by inserting the following new clause
(d) immediately after clause (c) thereof:

“(d) Schedule 7.3(d) attached hereto accurately sets forth, as of the Amendment
No. 1 Effective Date, the name by which each Eligible Unencumbered Property that
is included in the Unencumbered Pool is commonly known, the street address of
each such Eligible Unencumbered Property, the town or city, county and state in
which each such Eligible Unencumbered Property is located, and the Borrower that
is the fee owner of each such Eligible Unencumbered Property.”

4. Litigation. §7.7 is amended by deleting the phrase “, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC filings of the Borrower and the Trust” where it
appears therein.

5. Financial Statements; Certificates and Information. §8.4 is amended as
follows:

(a) by deleting the phrase ,”fairly presents”, where it appears in the
thirteenth line of clause (a) thereof and substituting the following in lieu
thereof: “is complete and correct in all material respects and fairly presents,
in accordance with GAAP consistently applied throughout the period to which it
applies,”;

(b) by deleting the phrase ,”fairly presents”, where it appears in the tenth
line of clause (b) thereof and substituting the following in lieu thereof: “is
complete and correct in all material respects and fairly presents, in accordance
with GAAP consistently applied throughout the period to which it applies,”;

(c) by deleting the phrase, “subject to year-end adjustments none of which shall
be materially adverse”, where it appears in the twelfth and thirteenth lines of
clause (b) thereof and substituting the following in lieu thereof: “subject to
normal year-end adjustments”;

(d) clause (h) thereof is amended by inserting after the phrase,
“contemporaneously with”, and before the phrase, “the filing”, where the same
appear in the first line thereof, the following: “(or promptly after)”; and

(e) clause (i) thereof is amended by adding the following new sentence at the
end thereof:

“Notwithstanding the foregoing, with respect to the Form 10-Q of the Trust for
the quarter ended March 31, 2012, the Borrower and the Trust may deliver such
Form 10-Q to the Agent not later than July 15, 2012.”

 

11



--------------------------------------------------------------------------------

6. Financial Statements; Certificates and Information. §8.4 is further amended
by adding the following new paragraph after clause (m) thereof:

“Notwithstanding anything to the contrary contained herein, including, without
limitation, the terms of §§8.4(b) and 8.4(e), the financial statements and
associated compliance certifications delivered to the Agent and the Lenders on
or about the Amendment No. 1 Effective Date in connection with Amendment No. 1
for the fiscal quarter ended March 31, 2012 prior to the filing of the Form 10-Q
of the Trust for such fiscal quarter shall be deemed to be preliminary financial
statements and the Borrower and the Trust represent and warrant, with respect to
those preliminary financial statements only, that, to the best knowledge of
their respective principal financial officers and principal accounting officers,
the information contained in such preliminary financial statements is complete
and correct in all material respects and fairly presents, in all material
respects, in accordance with GAAP consistently applied throughout the period to
which it applies, the financial position of the Trust and its Subsidiaries on
the date thereof and that such preliminary financial statements were prepared in
good faith (it being acknowledged that (i) such preliminary March 31, 2012
financial statements and associated compliance certificate shall satisfy the
requirements of §§8.4(b) and 8.4(e) for the fiscal quarter ended March 31, 2012
until July 15, 2012 (or if earlier, until the date upon which the Trust files
its Form 10-Q for the fiscal quarter ended March 31, 2012 with the SEC) and
(ii) the information contained in the financial statements of the Trust and its
Subsidiaries contained in the Form 10-Q of the Trust for the fiscal quarter
ended March 31, 2012 shall be complete and correct in all material respects and
fairly present, in accordance with GAAP consistently applied throughout the
period to which it applies, the financial position of the Trust and its
Subsidiaries as of such date and the Borrower and the Trust shall be deemed to
have made such representation and warranty to the Agent and the Lenders
hereunder upon the filing of such Form 10-Q with the SEC).”

7. Security Deeds; Repayment of Senior Notes. The following new §§8.22 and 8.23
are hereby inserted immediately after §8.21 of the Credit Agreement:

“§8.22 Security Deeds. To secure the Borrower’s Obligations under (and as
defined in) this Agreement and the Borrower’s obligations under the documents
entered into in connection with the 2011 Term Loan, no later than the date that
is thirty-five (35) days after the Amendment No. 1 Effective Date, each Borrower
owning an Eligible Unencumbered Property included in the Unencumbered Pool shall
execute and deliver a Security Deed to the Agent, acting in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for the lenders
party to the loan agreement evidencing the 2011 Term Loan (the “2011 Term Loan
Agreement”) and the Lenders (the Agent, in its capacity as Agent hereunder and
as Collateral Agent, hereby being authorized by the Lenders to enter into such
collateral agent arrangements with the administrative agent under the loan
agreement evidencing the 2011 Term Loan (the “2011 Term Loan Agreement”) as the
Agent deems necessary or appropriate, including, in any event, to provide for
the pari passu application of the proceeds of any foreclosure of the Security
Deeds to the outstanding Obligations under and as respectively defined in the
2011 Term Loan Agreement and this Agreement), such Security Deeds to be held in
escrow by the Collateral Agent until the Collateral Agent elects to (a) record
the same, as directed by the Majority Lenders and/or the “Majority Lenders” (as
such term is defined in the 2011 Term Loan Agreement), in each case in their
sole discretion, or (b) release the same, as directed by

 

12



--------------------------------------------------------------------------------

both the Majority Lenders and the “Majority Lenders” (as such term is defined in
the 2011 Term Loan Agreement), in each case in their sole discretion. The
Borrower hereby authorizes the Collateral Agent, upon such direction, to record
(at any time after such direction) one or more of the Security Deeds in the
applicable land records and, at the Collateral Agent’s election, to obtain
appraisals, title insurance policies insuring the first priority of the Security
Deeds and, as applicable, endorsements to the owner’s title policies, and such
other diligence, documents, evidence of insurance and the like as the Collateral
Agent may require, in each case at such time as the Collateral Agent may
determine, in the Collateral Agent’s sole discretion, and satisfactory to the
Collateral Agent. In connection with the foregoing delivery and, if applicable,
recording of the Security Deeds, the Agent is hereby authorized by the Lenders
to (i) take such steps as it deems appropriate to minimize the taxes and other
third party costs associated with the Security Deeds, including, without
limitation, with respect to Eligible Unencumbered Properties located in the
State of Maryland, by converting the status under the Loan Documents of any
owners of such properties (other than FPLP) from a Borrower to a secondary
obligor Guarantor on such conditions and subject to such documentation
(including, without limitation, if requested by the Agent, equity pledges of the
direct and indirect equity interests in such Guarantors) as the Agent shall deem
appropriate in its sole discretion and (ii) subject to the second and third
paragraphs of §28, enter into such conforming amendments to the Loan Documents
and additional collateral documents with the Borrower as may be appropriate, in
each case in the Agent’s sole discretion, to effect the foregoing; provided,
however, if the administrative agent under the 2011 Term Loan Agreement takes
any such steps or enters into any such conforming amendments to the documents
evidencing the 2011 Term Loan and/or additional collateral documents to effect
the foregoing with respect to the 2011 Term Loan, the Agent is hereby directed
to take the same steps as may be necessary to effect the foregoing and enter
into such conforming amendments to the Loan Documents and/or additional
collateral documents with the Borrower on substantially the same terms as those
conforming amendments and/or additional collateral documents entered into by the
administrative agent under the 2011 Term Loan Agreement in connection with the
2011 Term Loan. Without limitation of §17, any costs and expenses of the
Collateral Agent incurred in connection with the taking and recording of the
Security Deeds or otherwise implementing the provisions of this §8.22,
including, without limitation, any mortgage recording taxes and similar charges
or in connection with obtaining any title insurance, shall be payable on demand
by the Borrower and, if not so paid, the Borrower shall be deemed to have
delivered a Completed Loan Request for a Base Rate Loan pursuant to §2.4 for
such amount and such amount shall be advanced by the Lenders as a Revolving
Credit Loan hereunder. Notwithstanding anything to the contrary contained in
this Agreement, including, without limitation, the definition of Secured
Indebtedness and the provisions of §§9.1 and 9.2, the Obligations and the
obligations under the 2011 Term Loan Agreement shall be treated for all purposes
as unsecured Indebtedness and the Security Deeds shall be Liens that are
permitted under §9.2.”

 

13



--------------------------------------------------------------------------------

“§8.23 Repayment of Senior Notes. FPLP shall (i) within 2 Business Days after
the Amendment No. 1 Effective Date, provide written notice under the Senior
Notes of its election to voluntarily repay the Senior Notes in full in
accordance with the terms thereof, and (ii) repay in full in cash all of the
Senior Notes (including, without limitation, all principal, interest and premium
or make-whole amount owing thereunder) on or before the date that is no later
than 35 days after the Amendment No. 1 Effective Date.”

8. Restrictions on Indebtedness. §9.1 is amended as follows:

(a) by deleting the phrase, “and the 2008 Term Loan”, where the same appears in
the eleventh line of clause (f) thereof;

(b) by deleting “$1,000,000”, where the same appears in the fourth line of
clause (g) thereof and substituting $7,500,000 in lieu thereof;

(c) by deleting the phrase, “capital assets”, where the same appears in the
second line of clause (h) thereof and substituting “fixed assets (as defined by
GAAP)” in lieu thereof; and

(d) by deleting in its entirety the third to last unlettered paragraph thereof
and substituting the following in lieu thereof:

“For the avoidance of doubt, the 2007 Term Loan and the 2011 Term Loan are also
permitted Indebtedness under this §9.1.”.

9. Restrictions on Investments. §9.3 is amended as follows:

(a) by deleting clause (e) thereof in its entirety and substituting the
following in lieu thereof:

“other Investments hereafter made in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-Owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-Owned Subsidiary at any time in Real Estate Assets
Under Development will not exceed (a) fifteen percent (15%) of the Consolidated
Gross Asset Value at the time of any such Investment during each fiscal quarter
ending on or after March 31, 2012 through the fiscal quarter ending June 30,
2013, the calculation of such Investments in Real Estate Assets Under
Development during such period to include, without limitation, the aggregate
amount of all budgeted costs, including all soft and hard costs, to complete the
development or redevelopment of each Real Estate Asset Under Development,
including but not limited to, land, an interest reserve during construction, an
operating deficit reserve, tenant improvements, leasing costs, and
infrastructure costs, and (b) twenty percent (20%) of the Consolidated Gross
Asset Value at the time of any such Investment during each fiscal quarter ending
on or after September 30, 2013, the calculation of such Investments in Real
Estate Assets Under Development during such period to include, without
limitation, the aggregate amount of the costs described in the preceding clause
(a) actually incurred for the development or redevelopment of each Real Estate
Asset Under Development; and Investments in raw land intended to be developed by
the Borrower or any Wholly-Owned Subsidiary of the Borrower for use as a
Permitted Property, provided that the aggregate amounts actually invested by
Borrower (or if not invested directly by Borrower, actually invested by an
Affiliate of the Borrower for which the Borrower has any funding obligation) and
such Wholly-Owned Subsidiary at any time in raw land will not exceed five
percent (5%) of the Consolidated Gross Asset Value at the time of any such
Investment;”;

 

14



--------------------------------------------------------------------------------

(b) by deleting clause (h) thereof in its entirety and substituting the
following in lieu thereof:

“Investments by the Borrower in Structured Finance Investments, provided that
the aggregate investments in such Structured Finance Investments shall not
exceed (i) at the time of any such Investment during each fiscal quarter ending
on or after March 31, 2012 through the fiscal quarter ending June 30, 2013, five
percent (5%) of the Consolidated Gross Asset Value, and (ii) at the time of any
such Investment during each fiscal quarter ending on or after September 30,
2013, ten percent (10%) of the Consolidated Gross Asset Value, and further
provided that with respect to any such Investment in mezzanine loans or
preferred equity, the documents governing the terms of such Investments shall be
delivered to the Agent promptly upon the Agent’s request therefor;”; and

(c) by deleting the second to last paragraph thereof in its entirety and
substituting the following in lieu thereof:

“In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f)(ii) and (h) above exceed (x) at any time during each fiscal quarter ending
on or after March 31, 2012 through the fiscal quarter ending June 30, 2013,
twenty-five percent (25%) of Consolidated Gross Asset Value, and (y) at any time
during each fiscal quarter ending on or after September 30, 2013, thirty percent
(30%) of Consolidated Gross Asset Value.”

10. Consolidated Total Leverage Ratio. §10.1 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.1 Consolidated Total Leverage Ratio. At all times, (i) for each fiscal
quarter ending on or after March 31, 2012 through the fiscal quarter ending
December 31, 2012, Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter, (ii) for each fiscal quarter ending on or after March 31, 2013
through the fiscal quarter ending June 30, 2013, Consolidated Total Indebtedness
shall not exceed sixty-two and one half of one percent (62.5%) of Consolidated
Gross Asset Value as of the last day of such fiscal quarter, and (iii) for each
fiscal quarter ending on or after September 30, 2013, Consolidated Total
Indebtedness shall not exceed sixty percent (60%) of Consolidated Gross Asset
Value as of the last day of such fiscal quarter. This covenant shall be tested
quarterly as of the last day of the applicable quarter.”

 

15



--------------------------------------------------------------------------------

11. Consolidated Debt Yield. §10.2 is deleted in its entirety and the following
is substituted in lieu thereof:

“§10.2 Consolidated Debt Yield. At all times, as tested at the end of each
fiscal quarter, (i) for each fiscal quarter ending on or after March 31, 2012
through the fiscal quarter ending December 31, 2012, the Consolidated Debt Yield
shall not be less than ten percent (10%), (ii) for each fiscal quarter ending on
or after March 31, 2013 through the fiscal quarter ending June 30, 2013, the
Consolidated Debt Yield shall not be less than ten and one half of one percent
(10.5%), and (iii) for each fiscal quarter ending on or after September 30,
2013, the Consolidated Debt Yield shall not be less than eleven percent (11%).”

12. Net Worth. §10.4 of the Credit Agreement is amended by deleting
“$690,289,992” where it appears in the third line thereof and substituting
“$650,000,000” in lieu thereof.

13. Unencumbered Pool Leverage. §10.5 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.5 Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) for each fiscal quarter
ending on or after March 31, 2012 through the fiscal quarter ending December 31,
2012, Unsecured Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of the aggregate Value of Unencumbered Properties on the last day
of such fiscal quarter, (ii) for each fiscal quarter ending on or after
March 31, 2013 through the fiscal quarter ending June 30, 2013, Unsecured
Consolidated Total Indebtedness shall not exceed sixty-two and one half of one
percent (62.5%) of the aggregate Value of Unencumbered Properties on the last
day of such fiscal quarter, and (iii) for each fiscal quarter ending on or after
September 30, 2013, Unsecured Consolidated Total Indebtedness shall not exceed
sixty percent (60%) of the aggregate Value of Unencumbered Properties on the
last day of such fiscal quarter. For purposes of the covenant set forth in this
§10.5, any New Debt incurred by the Borrower after the date hereof shall be
deemed to be Unsecured Consolidated Total Indebtedness.”

14. Events of Default. Clause (c) of §14.1 is amended by deleting “§8.19; §8.20;
§8.21;” where the same appears in the last line thereof and inserting the
following in lieu thereof: “§§8.19 through 8.23 inclusive”.

 

16



--------------------------------------------------------------------------------

15. Schedules.

(a) The existing Schedules 1, 7.1(b), 7.3(c), 7.13, and 7.19 to the Credit
Agreement are deleted in their entirety and the updated Schedules 1, 7.1(b),
7.3(c), 7.13, and 7.19 attached hereto are substituted in lieu thereof.

(b) The new Schedule 7.3(d) attached hereto is attached to the Credit Agreement
and made a part thereof.

(c) The index of schedules and annexes to the Credit Agreement set forth on page
vi thereof and on the page immediately preceding Schedule 1 thereof is deleted
in its entirety in each place where it appears and the updated index attached
hereto is substituted in lieu thereof.

16. Waiver respecting Financial Covenants and Related Definitions; Limited
Waiver respecting Cross Default with the Senior Notes.

(a) The Lenders hereby waive any Default or Event of Default under Sections
14.1(c), (e) and (p) of the Credit Agreement relating to or arising from (i) the
Borrowers’ misinterpretations of the definitions used in determining the
financial covenants set forth in Article 10 of the Credit Agreement that may
have occurred prior to the Amendment No. 1 Effective Date due to any
inconsistency of such interpretations with the requirements of the Credit
Agreement and (ii) the Borrower’s failure to comply prior to the Amendment No. 1
Effective Date with the $1,000,000 limitation set forth in Section 9.1(g) of the
Credit Agreement .

(b) The Lenders hereby waive any Default or Event of Default under Sections
14.1(e) and (f) of the Credit Agreement (i) relating to or arising from any
default or event of default occurring on or prior to the Amendment No. 1
Effective Date under any Indebtedness covered by Section 14.1(f), and
(ii) relating to or arising from any default or event of default occurring under
documents governing the Senior Notes after the Amendment No. 1 Effective Date
and prior to the date the Senior Notes are paid in full and arising as a result
of the failure of (A) the Trust to timely file its Form 10-Q with the SEC or
(B) FPLP to be in compliance with its financial covenant or reporting
obligations thereunder with respect to the fiscal quarter ended March 31, 2012.

(c) Each of the Lenders executing this Amendment hereby waives any claim to
increased or additional interest that may have accrued and been owing by the
Borrowers prior to the Amendment No. 1 Effective Date as a result of any event
described in clauses (a) or (b) above, including as a result of the Lenders’
ability to have elected to charge the Borrowers default rate interest or as a
result of any increase in the Applicable Margin that may have applied had the
financial covenant calculations not been prepared based on certain
misinterpretations as set forth above.

(d) The waivers set forth in Sections 16(a), 16(b) and 16(c) shall be effective
with respect to the applicable Default or Event of Default, if any, as of the
date that such Default or Event of Default occurred.

 

17



--------------------------------------------------------------------------------

(e) The waivers set forth in Sections 16(a), 16(b) and 16(c) of this Amendment
are limited strictly to the matters and periods, as applicable, specified
therein and shall not extend to or affect any of the Borrowers’ other
obligations contained in the Credit Agreement or any Loan Document, and no other
waiver is hereby implied or intended.

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT

The Lenders’ agreement herein to amend the Credit Agreement and provide the
waiver hereunder as of the Amendment No. 1 Effective Date is subject to the
fulfillment to the satisfaction of the Lenders of the following conditions
precedent on or prior to such date:

1. Each of the Borrowers shall have executed and delivered (or caused to be
delivered) to the Agent a counterpart of this Amendment;

2. The Guarantor and each Subsidiary Guarantor shall have acknowledged and
consented to the provisions of this Amendment;

3. The Agent and the Majority Lenders shall have executed this Amendment;

4. The representations and warranties of the Borrowers and the Guarantor set
forth herein shall be true and correct;

5. The Borrower shall have furnished to the Agent and the Lenders a pro forma
Compliance Certificate (such Compliance Certificate to be substantially in the
form attached hereto as Annex 1) evidencing compliance with the covenants set
forth in Article 10 of the Credit Agreement for the four (4) fiscal quarters
ending March 31, 2012 after giving effect to the terms of this Amendment (the
Agent and the Lenders hereby acknowledge, in reliance upon Section 6 of Article
I of this Amendment, that such Compliance Certificate and the preliminary
financial statements of the Trust for the fiscal quarter ended March 31, 2012 on
which it is based are currently under review by the Accountants and are subject
to further revision prior to the filing by the Trust of its Form 10-Q for the
fiscal quarter ended March 31, 2012);

6. In consideration of the amendments contained herein, the Borrower shall have
paid to the Agent a fee for the benefit of each of the Lenders executing this
Amendment in an amount equal to twenty (20) basis points of each such Lender’s
Commitment, along with, to the Agent, the reasonable fees, charges and
disbursements of Agent’s counsel in connection with the preparation hereof, or
satisfactory arrangements therefor shall have been made; and

7. The Agent shall have received such other documentation and information as it
may reasonably require, all of which shall be in form and substance satisfactory
to the Agent, including, without limitation, such items set forth in the closing
agenda provided by counsel to Agent to the Borrower in connection with this
Amendment.

 

18



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers, the Guarantor and the Subsidiary Guarantors hereby
represents and warrants to you as follows:

1. Representations and Warranties. Each of the representations and warranties
made by such Borrower, the Guarantor and such Subsidiary Guarantor, as
applicable, to the Agent and the Lenders in this Amendment, the Credit Agreement
and other Loan Documents, as applicable, was true, correct and complete when
made and is true, correct and complete on and as of the Amendment No. 1
Effective Date with the same full force and effect as if each of such
representations and warranties had been made by such Borrowers, the Guarantor or
such Subsidiary Guarantor, as applicable on the Amendment No. 1 Effective Date
and in this Amendment, in each case after giving effect to this Amendment,
except to the extent that such representations and warranties relate solely to a
prior date, in which case such representations and warranties shall be true,
correct and complete on and as of the date when made.

2. Prior Financial Covenant Calculations. Any misinterpretations by the
Borrowers of the definitions used in determining the financial covenants set
forth in Article 10 of the Credit Agreement were misinterpretations made in good
faith.

3. No Defaults or Events of Default. After giving effect to this Amendment, no
Default or Event of Default exists on the Amendment No. 1 Effective Date, and no
condition exists on the date hereof which would, with notice or the lapse of
time, or both, constitute a Default or an Event of Default under the Credit
Agreement.

4. No Material Adverse Change. There has been no material adverse change in the
business, assets, operations, condition (financial or otherwise) or properties
of the Trust, FPLP or, taken as a whole, the Potomac Group since December 31,
2011 or, as of the Amendment No. 1 Effective Date, in the facts and information
regarding the Trust, FPLP or, taken as a whole, the Potomac Group as most
recently provided to the Agent and the Lenders.

5. Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by such Borrower, the Guarantor and such
Subsidiary Guarantor and is in full force and effect as of the date hereof, and
the agreements and obligations of each such Borrower, the Guarantor and such
Subsidiary Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower, the Guarantor and such Subsidiary
Guarantor, enforceable against such Borrower, the Guarantor and such Subsidiary
Guarantor in accordance with their respective terms.

6. No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and provisions of the Credit
Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers, the Guarantor and the Subsidiary
Guarantors hereby ratifies and confirms all of its agreements and obligations
contained therein, as applicable. This Amendment is a contract under the laws of
the State of New York and shall for all purposes be construed in accordance with
and governed by the laws of such State (excluding the laws applicable to
conflicts or choice of law). The provisions of this Amendment are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Amendment in any
jurisdiction.

[Remainder of page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

 

   

Very truly yours,

 

FIRST POTOMAC REALTY INVESTMENT LIMITED

PARTNERSHIP

    By:  

First Potomac Realty Trust

Its General Partner

    By:   /s/ Douglas Donatelli       Name: Douglas Donatelli       Title: Chief
Executive Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

1400 CAVALIER, LLC, a Delaware limited liability company

1441 CROSSWAYS BLVD., LLC, a Virginia limited liability company

AIRPARK PLACE, LLC, a Delaware limited liability company

FP AMMENDALE COMMERCE CENTER, LLC, a Maryland limited liability company

AQUIA TWO, LLC, a Delaware limited liability company

CROSSWAYS II LLC, a Delaware limited liability company

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability partnership

FP DAVIS DRIVE LOT 5, LLC, a Virginia limited liability company

FP PROPERTIES, LLC, a Delaware limited liability company

FP DIAMOND HILL, LLC, a Delaware limited liability company

FP CAMPOSTELLA ROAD, LLC, a Delaware limited liability company

GATEWAY HAMPTON ROADS, LLC, a Virginia limited liability company

FP GATEWAY 270, LLC, a New Jersey limited liability company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:   First Potomac Realty Trust,
a Maryland real estate investment trust, its sole general partner     By:   /s/
Douglas Donatelli                   Name: Douglas Donatelli      
Title:    Chief Executive Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

GATEWAY MANASSAS II, LLC, a Delaware limited liability company

FP 2550 ELLSMERE AVENUE, LLC, a Virginia limited liability company

FP GATEWAY WEST II, LLC, a Maryland limited liability company

FP GOLDENROD LANE, LLC, a Maryland limited liability company

FP GREENBRIER CIRCLE, LLC, a Virginia limited liability company

GTC I SECOND LLC, a Virginia limited liability company

FP HANOVER AB, LLC, a Virginia limited liability company

HERNDON CORPORATE CENTER, LLC, a Delaware limited liability

company

LINDEN II, LLC, a Delaware limited liability company

LUCAS WAY HAMPTON, LLC, a Virginia limited liability company

FP PARK CENTRAL V, LLC, a Virginia limited liability company

FP PATRICK CENTER, LLC, a Maryland limited liability company

FP PINE GLEN, LLC, a Virginia limited liability company

RESTON BUSINESS CAMPUS, LLC, a Delaware limited liability company

FP RIVERS BEND, LLC, a Virginia limited liability company

FP 500 & 600 HP WAY, LLC, a Virginia limited liability company

FP 1408 STEPHANIE WAY, LLC, a Virginia limited liability company

FP STERLING PARK I, LLC, a Virginia limited liability company

FP STERLING PARK 6, LLC, a Virginia limited liability company

FP STERLING PARK 7, LLC, a Virginia limited liability company

FP STERLING PARK LAND, LLC, a Virginia limited liability company

VIRGINIA CENTER, LLC, a Delaware limited liability company

FP WEST PARK, LLC, a Maryland limited liability company

FP CRONRIDGE DRIVE, LLC, a Maryland limited liability company

FP GIRARD BUSINESS CENTER, LLC, a Maryland limited liability

company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:   First Potomac Realty Trust,
a Maryland real estate investment trust, its sole general partner     By:   /s/
Douglas Donatelli                   Name: Douglas Donatelli       Title: Chief
Executive Officer

(Signatures continued on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

FP GIRARD PLACE, LLC, a Maryland limited liability company

TECHCOURT, LLC, a Virginia limited liability company

FP PARK CENTRAL I, LLC, a Virginia limited liability company

FP TRIANGLE, LLC, a Maryland limited liability company

FP 1211 CONNECTICUT AVENUE, LLC, a Delaware limited liability company

4212 TECHCOURT, LLC, a Virginia limited liability company

FP 440 1ST STREET, LLC, a Delaware limited liability company

FP ATLANTIC CORPORATE PARK, LLC, a Virginia limited liability

company

FP 3 FLINT HILL, LLC, a Virginia limited liability company

FP PARK CENTRAL II, LLC, a Virginia limited liability company

INTERSTATE PLAZA HOLDING LLC, a Delaware limited liability company

ENTERPRISE CENTER I, LLC, a Delaware limited liability company

FP REDLAND TECHNOLOGY CENTER LP, a Delaware limited partnership

FP ASHBURN, LLC, a Virginia limited liability company

FP GREENBRIER TOWERS, LLC, a Virginia limited liability company

403 & 405 GLENN DRIVE, LLC, a Virginia limited liability company

AP INDIAN CREEK, LLC, a Delaware limited liability company

INDIAN CREEK INVESTORS, LLC, a Maryland limited liability company

FP NAVISTAR INVESTORS, LLC, a Maryland limited liability company

NORFOLK COMMERCE PARK LLC, a Delaware limited liability company

WINDSOR AT BATTLEFIELD, LLC, a Delaware limited liability company

GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited liability

company

FP GUDE, LLC, a Maryland limited liability company

FP GUDE MANAGER, LLC, a Delaware limited liability company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:  

First Potomac Realty Trust, a Maryland real estate investment

trust, its sole general partner

    By:  

/s/ Douglas Donatelli            

      Name: Douglas Donatelli       Title: Chief Executive Officer

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of December 29, 2009 (the “Guaranty”). By executing this consent, the
Guarantor hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Guarantor’s Guaranty and the Obligations remain in full force
and effect. In addition, the Guarantor hereby acknowledges and agrees to the
terms and conditions of this Amendment and the Credit Agreement as amended
hereby (including, without limitation, the making of the representations and
warranties and the performance of the covenants applicable to it herein or
therein).

 

GUARANTOR: FIRST POTOMAC REALTY TRUST By:   /s/ Douglas Donatelli              
Douglas Donatelli, Chief Executive Officer

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CONSENT OF SUBSIDIARY GUARANTORS

Each of the Subsidiary Guarantors (as defined in the Credit Agreement) has
guaranteed the Obligations (as defined in the Subsidiary Guaranty) (as defined
in the Credit Agreement). By executing this consent, each of the Subsidiary
Guarantors hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that such Subsidiary Guarantor’s Subsidiary Guaranty and the Obligations
remain in full force and effect. In addition, each of the Subsidiary Guarantors
hereby acknowledges and agrees to the terms and conditions of this Amendment and
the Credit Agreement as amended hereby (including, without limitation, the
making of the representations and warranties and the performance of the
covenants applicable to it herein or therein).

 

SUBSIDIARY GUARANTORS:

FP REDLAND GP, LLC, a Delaware limited liability company

FP REDLAND, LLC, a Delaware limited liability company

FP AIRPARK AB, LLC, a Virginia limited liability company

FP 535 INDEPENDENCE PARKWAY, LLC, a Virginia limited

liability company

FP CANDLEWOOD, LLC, a Maryland limited liability company

FP CHESTERFIELD ABEF, LLC, a Virginia limited liability company

FP CHESTERFIELD CDGH, LLC, a Virginia limited liability company

FP CLOVERLEAF, LLC, a Maryland limited liability company

FP HANOVER C, LLC, a Virginia limited liability company

FP HANOVER D, LLC, a Virginia limited liability company

FP PROSPERITY, LLC, a Virginia limited liability company

AQUIA ONE, LLC, a Delaware limited liability company

FP GATEWAY CENTER, LLC, a Maryland limited liability company

GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited

liability company

INTERSTATE PLAZA OPERATING LLC, a Delaware limited

liability company

FP PROPERTIES II, LLC, a Maryland limited liability company

By:   First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities   By:   First Potomac Realty Trust,
a Maryland real estate investment trust, its sole general partner     By:  

/s/ Douglas Donatelli            

      Name: Douglas Donatelli       Title: Chief Executive Officer

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS

OF THE 10th DAY OF MAY, 2012:

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender and as Agent, Swingline Lender and Fronting Bank

By:  

/s/ John C. Scott

  Name: John C. Scott   Title: Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Sam Supple

  Name: Sam Supple   Title:   Senior Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/ Aaron Lanski

  Name: Aaron Lanski   Title: Managing Director

(Signatures continue on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Benjamin Adams

  Name: Benjamin Adams   Title: Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ashish Tandon

  Name: Ashish Tandon   Title: Vice President

(Signatures continue on next page)

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Gary D. Houston

  Name: Gary D. Houston   Title: Vice President

[Signature Page to Amendment No. 1 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

Borrowers

 

1. 1400 Cavalier, LLC

2. 1441 Crossways Blvd., LLC

3. 403 & 405 Glenn Drive, LLC

4. 4212 Techcourt, LLC

5.

Airpark Place, LLC(1)

6. AP Indian Creek, LLC

7.

Aquia Two, LLC(1)

8. Crossways II LLC

9. Enterprise Center I, LLC

10. FP 1211 Connecticut Avenue, LLC

11. FP 1408 Stephanie Way, LLC

12. FP 2550 Ellsmere Avenue, LLC

13. FP 3 Flint Hill, LLC

14.

FP 440 1st Street, LLC

15. FP 500 & 600 HP Way, LLC

16. FP Ammendale Commerce Center, LLC

17. FP Ashburn, LLC

18. FP Atlantic Corporate Park, LLC

19. FP Campostella Road, LLC

20. FP Cronridge Drive, LLC

21. FP Davis Drive Lot 5, LLC

22. FP Diamond Hill, LLC

23. FP Gateway 270, LLC

24.

FP Gateway West II, LLC(1)

25. FP Girard Business Center, LLC

26. FP Girard Place, LLC

27. FP Goldenrod Lane, LLC

28. FP Greenbrier Circle, LLC

29. FP Greenbrier Towers, LLC

30. FP Gude, LLC

31. FP Gude Manager, LLC

32. FP Hanover AB, LLC

33. FP Navistar Investors, LLC

34. FP Park Central I, LLC

35. FP Park Central II, LLC

36. FP Park Central V, LLC

37. FP Patrick Center, LLC

38. FP Pine Glen, LLC

39. FP Properties, LLC

40. FP Redland Technology Center LP

41. FP Rivers Bend, LLC

42. FP Sterling Park I, LLC

43. FP Sterling Park 6, LLC

44. FP Sterling Park 7, LLC

45. FP Sterling Park Land, LLC

 

Schedule 1



--------------------------------------------------------------------------------

46. FP Triangle, LLC

47. FP West Park, LLC

48. FPR Holdings Limited Partnership

49. Gateway Hampton Roads, LLC

50. Gateway Manassas II, LLC

51. Glenn Dale Business Center, L.L.C.

52. GTC I Second LLC

53. Herndon Corporate Center, LLC

54. Indian Creek Investors, LLC

55. Interstate Plaza Holding LLC

56. Linden II, LLC

57. Lucas Way Hampton, LLC

58. Norfolk Commerce Park LLC

59. Reston Business Campus, LLC

60. Techcourt, LLC

61. Virginia Center, LLC

62. Windsor at Battlefield, LLC

 

(1) 

Property is sold but has not been released as a Borrower.

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 7.1(b)

Capitalization

 

Borrower

 

Ownership Interest

 

Preferred Equity

and any related

documents

 

Restrictions or

other Agreements

or Interests

First Potomac Realty Trust   Common stock shares listed on New York Stock
Exchange   7.75% Series A Cumulative Redeemable Perpetual Preferred Shares   N/A
First Potomac Realty Investment Limited Partnership   First Potomac Realty Trust
- aggregate general partnership and limited partnership interests in excess of
95%; other limited partners as listed on attached Exhibit A   None   None 1400
Cavalier, LLC   First Potomac Realty Investment Limited Partnership — 100%
limited liability company interest   None   None 1441 Crossways Blvd., LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None 403 & 405 Glenn Drive, LLC   First Potomac Realty
Investment Limited Partnership — 99% limited liability company interest; 1% 403
& 405 Glenn Drive Manager, LLC   None   None 4212 Techcourt, LLC   First Potomac
Realty Investment Limited Partnership — 100% limited liability company interest
  None   None Airpark Place, LLC   Airpark Place Holdings, LLC — 100% limited
liability company interest   None   None AP Indian Creek, LLC   FP Indian Creek,
LLC — 100% limited liability company interest   None   None Aquia Two, LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None Crossways II LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None Enterprise Center I, LLC   First Potomac Realty Investment Limited
Partnership — 100% limited liability company interest   None   None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP 1211 Connecticut Avenue, LLC   First Potomac Realty Investment Limited
Partnership — 100% limited liability company interest   None   None FP 1408
Stephanie Way, LLC   First Potomac Realty Investment Limited Partnership — 100%
limited liability company interest   None   None FP 2550 Ellsmere Avenue, LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None FP 3 Flint Hill, LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None FP 440 1st Street, LLC   First Potomac DC Holdings, LLC — 99.9% limited
liability company interest; First Potomac TRS Holdings, Inc. — 0.1% limited
liability company interest   None   None FP 500 & 600 HP Way, LLC   First
Potomac Realty Investment Limited Partnership — 100% limited liability company
interest   None   None FP Ammendale Commerce Center,LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None FP Ashburn, LLC   First Potomac Realty Investment Limited Partnership —
100% limited liability company interest   None   None FP Atlantic Corporate
Park, LLC   First Potomac Realty Investment Limited Partnership — 100% limited
liability company interest   None   None FP Campostella Road, LLC   First
Potomac Realty Investment Limited Partnership — 100% limited liability company
interest   None   None FP Cronridge Drive, LLC   First Potomac Realty Investment
Limited Partnership — 100% limited liability company interest   None   None FP
Davis Drive Lot 5, LLC   First Potomac Realty Investment Limited Partnership —
100% limited liability company interest   None   None FP Diamond Hill, LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP Gateway 270, LLC   First Potomac Realty Investment Limited Partnership — 100%
limited liability company interest   None   None FP Gateway West II, LLC   First
Potomac Realty Investment Limited Partnership — 100% limited liability company
interest   None   None FP Girard Business Center, LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None FP Girard Place, LLC   First Potomac Realty Investment Limited
Partnership — 100% limited liability company interest   None   None FP Goldenrod
Lane, LLC   First Potomac Realty Investment Limited Partnership — 100% limited
liability company interest   None   None FP Greenbrier Circle, LLC   First
Potomac Realty Investment Limited Partnership — 100% limited liability company
interest   None   None FP Greenbrier Towers, LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None FP Gude, LLC   First Potomac Realty Investment Limited Partnership — 99%
limited liability company interest; 1% FP Gude Manager, LLC   None   None FP
Gude Manager, LLC   First Potomac Realty Investment Limited Partnership — 100%
limited liability company interest   None   None FP Hanover AB, LLC   FPR
Holdings Limited Partnership — 100% limited liability company interest   None  
None FP Park Central I, LLC   First Potomac Realty Investment Limited
Partnership — 100% limited liability company interest   None   None FP Navistar
Investors, LLC   First Potomac Realty Investment Limited Partnership — 99%
limited liability company interest; 1% FP Navistar Manager, LLC   None   None FP
Park Central II, LLC   First Potomac Realty Investment Limited Partnership —
100% limited liability company interest   None   None FP Park Central V, LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

FP Patrick Center, LLC   First Potomac Realty Investment Limited Partnership —
100% limited liability company interest   None   None FP Pine Glen, LLC   First
Potomac Realty Investment Limited Partnership — 100% limited liability company
interest   None   None FP Properties, LLC   First Potomac Realty Investment
Limited Partnership — 100% limited liability company interest   None   None FP
Redland Technology Center LP  

FP Redland, LLC — 90% limited partnership interest

 

Perseus Redland Investments LLC — 10% limited partnership interest

  FP Redland, LLC -100% of the 6.5% to 8.5% cumulative preferred limited
partnership interest in the principal amount of $74,500,000   Amended and
Restated Limited Partnership Agreement of FP Redland Technology Center LP, dated
November 10, 2010       FP Rivers Bend, LLC   First Potomac Realty Investment
Limited Partnership — 100% limited liability company interest   None   None FP
Sterling Park I, LLC   First Potomac Realty Investment Limited Partnership —
100% limited liability company interest   None   None FP Sterling Park 6, LLC  
First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None FP Sterling Park 7, LLC   First Potomac Realty
Investment Limited Partnership — 100% limited liability company interest   None
  None FP Sterling Park Land, LLC   First Potomac Realty Investment Limited
Partnership — 100% limited liability company interest   None   None FP Triangle,
LLC   First Potomac Realty Investment Limited Partnership — 100% limited
liability company interest   None   None FP West Park, LLC   First Potomac
Realty Investment Limited Partnership — 100% limited liability company interest
  None   None FPR Holdings Limited Partnership   First Potomac Realty Investment
Limited Partnership — 99% limited partnership interest   None   None   FPR
General Partner — 1% limited partnership interest    

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

Gateway Hampton Roads, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Gateway Manassas II, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Glenn Dale Business Center, L.L.C.

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

GTC I Second LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Herndon Corporate Center, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Indian Creek Investors, LLC

  FP Indian Creek, LLC — 100% limited liability company interest   None   None

Interstate Plaza Holding LLC

  Interstate Plaza Operating LLC — 100% limited liability company interest  
None   None

Linden II, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Lucas Way Hampton, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Norfolk Commerce Park LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Reston Business Campus, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Techcourt, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Virginia Center, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

Windsor at Battlefield, LLC

  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

Schedule 7.1(b)



--------------------------------------------------------------------------------

Schedule 7.3(c)

Partially-Owned Entities

 

Name and Type of Entity

  % Interest
Owned by
Borrower    

Capacity in which

Borrower holds the

interest

  

Borrower’s

ownership interest
therein

FP CPT 1750 Holdings, LLC

    50 %    Operating Member    Direct

VIF/FP Aviation Blvd Holdings, LLC

    50 %    Operating Member    Direct

FP VIF I/ Rivers Park I, LLC

    25 %    Operating Member    Direct

FP VIF II/ Rivers Park II, LLC

    25 %    Operating Member    Direct

Prosperity Metro Plaza of Virginia, LLC

    51 %    Operating Member    Direct

1200 17th Street Investors, LLC

    95 %    Operating Member    Direct

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

Schedule 7.3(d)

Eligible Unencumbered Properties in the Unencumbered Pool

 

Borrower/Owner

 

Property Name

 

Address

 

City

 

County

 

State

1400 Cavalier, LLC   Bay Warehouses   1400 Cavalier Blvd. & 3732 Cook Blvd.  
Chesapeake   Chesapeake   VA 1441 Crossways Blvd., LLC   Crossways I   1441
Crossways Blvd.   Chesapeake   Chesapeake   VA 403 & 405 Glenn Drive, LLC  
Glenn Drive   403 & 405 Glenn Drive   Sterling   Loudoun   VA 4212 Techcourt,
LLC   Techcourt   4212 Technology Court   Chantilly   Fairfax   VA AP Indian
Creek, LLC & Indian Creek Investors, LLC   Indian Creek   12000, 12001, 12040,
and 12051 Indian Creek Court   Beltsville   Prince George’s   MD Crossways II
LLC   Crossways II   1400 Crossways Blvd   Chesapeake   Chesapeake   VA
Enterprise Center I, LLC   Enterprise Center   15100 & 15120 Enterprise Center
Court, 4100 & 4120 Lafayette Center Drive   Chantilly   Fairfax   VA FP 1211
Connecticut Avenue, LLC   1211 Connecticut Ave   1211 Connecticut Ave NW  
Washington   DC   DC FP 1408 Stephanie Way, LLC   Stephanie Way  
1408 Stephanie Way   Chesapeake   Chesapeake   VA FP 2550 Ellsmere Avenue, LLC0
  Gateway II   2550 Ellsmere Avenue   Norfolk   Norfolk   VA FP 3 Flint Hill,
LLC   Three Flint Hill   3201 Jermantown Road   Fairfax   Fairfax   VA FP 440
1st Street, LLC   440 First Street   440 First Street NW   Washington   DC   DC
FP 500 & 600 HP Way, LLC   River’s Bend Center II   500 & 600 HP Way   Chester  
Chester   VA FP Ammendale Commerce Center, LLC   Ammendale Commerce Center  
6435 & 6500 Virginia Manor Road, 12201 Indian Creek Court   Beltsville   Prince
George’s   MD FP Ashburn, LLC   Ashburn Center   21625, 21631 & 21635 Red Rum
Drive   Ashburn   Loudoun   VA FP Atlantic Corporate Park, LLC   Atlantic
Corporate Center   46500, 46510 Woodland Road   Sterling   Loudoun   VA FP
Campostella Road, LLC   Diamond Hill Distribution Center   1910 & 1920
Campostella Road, 2115 Portlock Road   Chesapeake   Chesapeake   VA FP Cronridge
Drive, LLC   Owings Mills Commerce Center   11460 & 11500 Cronridge Drive  
Owings Mills   Baltimore   MD FP Davis Drive Lot 5, LLC   Davis Drive   22446
Davis Drive   Sterling   Loudoun   VA FP Diamond Hill, LLC  
Diamond Hill Distribution Center   1960 Diamond Hill Road   Chesapeake  
Chesapeake   VA FP Gateway 270, LLC   Gateway Center I-270   22516, 22520,
22530, 22600, 22610 and 22616 Gateway Center Drive   Clarksburg   Montgomery  
MD FP Girard Business Center, LLC   Girard Business Center  
200, 220 Girard Street, 504 East Diamond Avenue   Gaithersburg   Montgomery   MD
FP Girard Place, LLC   Girard Place   602,620,630,640 East Diamond Ave  
Gaithersburg   Montgomery   MD

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

FP Goldenrod Lane, LLC   Goldenrod Lane   20270 Goldenrod Lane   Gaithersburg  
Montgomery   MD FP Greenbrier Circle, LLC   Greenbrier Circle Corporate Center  
825 Greenbrier Circle & 1801 Sara Drive   Chesapeake   Chesapeake   VA FP
Greenbrier Towers, LLC   Greenbrier Towers   860, 870 Greenbrier Circle  
Chesapeake   Chesapeake   VA FP Gude, LLC   Campus at Metro Park North   400 E
Gude Drive, 7300 7301, 7362 Calhoun Place   Rockville   Montgomery   MD FP
Hanover AB, LLC   Hanover Business Center   306 Ashcake Road & 340 Hill Carter
Parkway   Ashland   Hanover   VA FP Navistar Investors, LLC   Navistar   4612
Navistar Drive   Frederick   Frederick   MD FP Park Central I, LLC   Park
Central I   8701 Park Central Drive   Richmond   Henrico   VA FP Park Central
II, LLC   Park Central II   8751 Park Central Drive   Richmond   Henrico   VA FP
Park Central V, LLC   Park Central V   8801 Park Central Drive   Richmond  
Henrico   VA FP Patrick Center, LLC   Patrick Center   30 West Patrick Street  
Frederick   Frederick   MD FP Pine Glen, LLC   Pine Glen   7500 - 7516 Whitepine
Road   Richmond   Henrico   VA FP Properties, LLC  

English Muffin, Georgia Pacific,

Woodlands, & Worman’s Mill Court

  6900 English Muffin Way, 4451 Georgia Pacific Boulevard, 9315
Largo Drive West, 15 Worman's Mill Court   Frederick   Frederick   MD FP Redland
Technology Center LP   Redland Corporate Center   520, 530 Gaither Road  
Rockville   Montgomery   MD FP Rivers Bend, LLC   River’s Bend Center (1-4)  
12730 & 13001 Kingston Avenue & 701 & 801 Liberty Way   Chester   Chester   VA
FP Sterling Park I, LLC   Sterling Park Business Center   22560 Glenn Drive &
22455 Davis Drive   Sterling   Loudoun   VA FP Sterling Park 6, LLC  
Sterling Park Business Center Lot 6   22400 Davis Drive   Sterling   Loudoun  
VA FP Sterling Park 7, LLC   Sterling Park Business Center Lot 7   22370 Davis
Drive   Sterling   Loudoun   VA FP Sterling Park Land, LLC   Sterling Park Land
  Parcel 51, Lot, 2-A, 3-A, & 8   Sterling   Loudoun   VA

FP Triangle, LLC

  Triangle Business Center   1500,1502,1504 & 1506 Joh Avenue   Baltimore  
Baltimore   MD

FP West Park, LLC

  West Park   10 North Jefferson Street   Frederick   Frederick   MD

FPR Holdings Limited Partnership

  Culpeper   13129 Airpark Drive   Elkwood   Culpeper   VA

Gateway Hampton Roads, LLC

  Enterprise Parkway   2000 Enterprise Parkway   Hampton   Hampton   VA

Gateway Manassas II, LLC

  Gateway Center Manassas II   7201 & 7301 Gateway Court   Manassas   Prince
William   VA

Glenn Dale Business Center, LLC

  Glenn Dale Business Center   7100 Holladay Tyler Road   Glenn Dale   Prince
George’s   MD

GTC I Second LLC

  Greenbrier Technology Center I   814 Greenbrier Circle   Chesapeake  
Chesapeake   VA

Herndon Corporate Center, LLC

  Herndon Corporate Ceneter   1145-1175 Herndon Parkway   Herndon   Fairfax   VA

Interstate Plaza Holding LLC

  Interstate Plaza   5775 General Washington Drive   Alexandria   Alexandria  
VA

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

Linden II, LLC   Linden Business Center   7795 Coppermine Drive   Manassas  
Prince William   VA Lucas Way Hampton, LLC   Lucas Way   1000 Lucas Way & 514
Butler Farm Road   Hampton   Hampton   VA Norfolk Commerce Park LLC  
Norfolk Commerce Park II   5301 Robin Hood Road   Norfolk   Norfolk   VA Reston
Business Campus, LLC   Reston Business Campus   12320, 12330, 12340 & 12350
Pinecrest Road   Reston   Fairfax   VA Techcourt, LLC   Techcourt 4200   4200
Technology Court   Chantilly   Fairfax   VA Virginia Center, LLC  
Virginia Center Technology I   1001-1063 Technology Park Drive   Glen Allen  
Henrico   VA Windsor at Battlefield, LLC   Windsor @ Battlefield  
10110 Battlefield Pkwy, Suites 100-150, 200-220 & 10002 Battlefield Pkwy  
Manassas   Prince William   VA

 

Schedule 7.3(d)



--------------------------------------------------------------------------------

Schedule 7.13

Legal Name; Jurisdiction

First Potomac Realty Trust, a Maryland real estate investment trust

First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership

1400 Cavalier, LLC, a Delaware limited liability company

1441 Crossways Blvd., LLC, a Virginia limited liability company

403 & 405 Glenn Drive, LLC, a Virginia limited liability company

4212 Techcourt, LLC, a Virginia limited liability company

Airpark Place, LLC, a Delaware limited liability company

AP Indian Creek, LLC, a Delaware limited liability company

Aquia Two, LLC, a Delaware limited liability company

Crossways II LLC, a Delaware limited liability company

Enterprise Center I, LLC, a Delaware limited liability company

FP 1211 Connecticut Avenue, LLC, a Delaware limited liability company

FP 1408 Stephanie Way, LLC, a Virginia limited liability company

FP 2550 Ellsmere Avenue, LLC, a Virginia limited liability company

FP 3 Flint Hill, LLC, a Virginia limited liability company

FP 440 1st Street, LLC, a Delaware limited liability company

FP 500 & 600 HP Way, LLC, a Virginia limited liability company

FP Ammendale Commerce Center, LLC, a Maryland limited liability company

FP Ashburn, LLC, a Virginia limited liability company

FP Atlantic Corporate Park, LLC, a Virginia limited liability company

FP Campostella Road, LLC, a Delaware limited liability company

FP Cronridge Drive, LLC, a Maryland limited liability company

FP Davis Drive Lot 5, LLC, a Virginia limited liability company

FP Diamond Hill, LLC, a Delaware limited liability company

FP Gateway 270, LLC, a New Jersey limited liability company

FP Gateway West II, LLC, a Maryland limited liability company

FP Girard Business Center, LLC, a Maryland limited liability company

FP Girard Place, LLC, a Maryland limited liability company

FP Goldenrod Lane, LLC, a Maryland limited liability company

FP Greenbrier Circle, LLC, a Virginia limited liability company

FP Greenbrier Towers, LLC, a Virginia limited liability company

FP Gude, LLC, a Maryland limited liability company

FP Gude Manager, LLC, a Delaware limited liability company

FP Hanover AB, LLC, a Virginia limited liability company

FP Navistar Investors, LLC, a Maryland limited liability company

FP Park Central I, LLC, a Virginia limited liability company

FP Park Central II, LLC, a Virginia limited liability company

 

Schedule 7.13



--------------------------------------------------------------------------------

FP Park Central V, LLC, a Virginia limited liability company

FP Patrick Center, LLC, a Maryland limited liability company

FP Pine Glen, LLC, a Virginia limited liability company

FP Properties, LLC, a Delaware limited liability company

FP Redland Technology Center LP, a Delaware limited partnership

FP Rivers Bend, LLC, a Virginia limited liability company

FP Sterling Park I, LLC, a Virginia limited liability company

FP Sterling Park 6, LLC, a Virginia limited liability company

FP Sterling Park 7, LLC, a Virginia limited liability company

FP Sterling Park Land, LLC, a Virginia limited liability company

FP Triangle, LLC, a Maryland limited liability company

FP West Park, LLC, a Maryland limited liability company

FPR Holdings Limited Partnership, a Delaware limited partnership

Gateway Hampton Roads, LLC, a Virginia limited liability company

Gateway Manassas II, LLC, a Delaware limited liability company

Glenn Dale Business Center, L.L.C., a Maryland limited liability company

GTC I Second LLC, a Virginia limited liability company

Herndon Corporate Center, LLC, a Delaware limited liability company

Indian Creek Investors, LLC, Maryland limited liability company

Interstate Plaza Holding LLC, a Delaware limited liability company

Linden II, LLC, a Delaware limited liability company

Lucas Way Hampton, LLC, a Virginia limited liability company

Norfolk Commerce Park I, LLC, a Delaware limited liability company

Reston Business Campus, LLC, a Delaware limited liability company

Techcourt, LLC, a Virginia limited liability company

Virginia Center, LLC, a Delaware limited liability company

Windsor at Battlefield, LLC, a Virginia limited liability company

 

Schedule 7.13



--------------------------------------------------------------------------------

Schedule 7.19

Subsidiaries

 

NAME OF ENTITY    TAX ID/EIN

1328 CAVALIER, LLC

   52-2057842

1400 CAVALIER, LLC

   52-2057842

1434 CROSSWAYS BOULEVARD I, LLC

   52-2057842

1434 CROSSWAYS BOULEVARD II, LLC

   52-2057842

1441 CROSSWAYS BLVD., LLC

   52-2057842

15395 JOHN MARSHALL HIGHWAY, LLC

   52-2057842

351 PATRICK STREET, LLC

   52-2057842

403 & 405 GLENN DRIVE MANAGER, LLC

   52-2057842

403 & 405 GLENN DRIVE, LLC

   52-2057842

4212 TECHCOURT, LLC

   52-2057842

ACP EAST LLC

   52-2057842

ACP EAST FINANCE, LLC

   52-2057842

AIRPARK PLACE HOLDINGS, LLC

   52-2057842

AIRPARK PLACE, LLC

   52-2057842

AP INDIAN CREEK, LLC

   52-2057842

AQUIA ONE, LLC

   52-2057842

AQUIA TWO, LLC

   52-2057842

BREN MAR HOLDINGS, LLC

   52-2057842

BREN MAR, LLC

   52-2057842

COLUMBIA HOLDING ASSOCIATES LLC

   52-2057842

CROSSWAYS ASSOCIATES LLC

   52-2057842

CROSSWAYS II LLC

   52-2057842

CROSSWAYS LAND, LLC

   52-2057842

ENTERPRISE CENTER I, LLC

   52-2057842

ENTERPRISE CENTER MANAGER, LLC

   52-2057842

EON GROUP, LLC

   26-1847361

EON GROUP, LTD

   98-0591583

FIRST POTOMAC DC 500 MANAGEMENT LLC

   27-3075158

FIRST POTOMAC DC HOLDINGS, LLC

   27-3075027

FIRST POTOMAC DC MANAGEMENT LLC

   27-4110098

FIRST POTOMAC MANAGEMENT LLC

   52-2057842

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

   52-2057842

FIRST POTOMAC REALTY TRUST

   37-1470730

FIRST POTOMAC TRS HOLDINGS, INC.

   20-4033770

 

Schedule 7.19



--------------------------------------------------------------------------------

FIRST RUMSEY LLC

   52-2057842

FIRST SNOWDEN LLC

   52-2057842

FP 1211 CONNECTICUT AVENUE, LLC

   27-4080392

FP 1408 STEPHANIE WAY, LLC

   52-2057842

FP 2550 ELLSMERE AVENUE, LLC

   52-2057842

FP 3 FLINT HILL, LLC

   52-2057842

FP 440 1st STREET, LLC

   27-4273427

FP 51 LOUSIANA AVENUE, LLC

   54-1631747

FP 500 & 600 HP WAY, LLC

   52-2057842

FP 500 FIRST STREET REIT GP, LLC

   27-3075347

FP 500 FIRST STREET, LLC

   26-2553938

FP 535 INDEPENDENCE PARKWAY, LLC

   52-2057842

FP 601 MEADOWVILLE RD, LLC

   52-2057842

FP 6310 HILLSIDE CENTER, LLC

   52-2057842

FP 6310 HILLSIDE CENTER BORROWER, LLC

   52-2057842

FP 6310 HILLSIDE CENTER SPE MEMBER, LLC

   52-2057842

FP 6315 HILLSIDE CENTER, LLC

   52-2057842

FP 6315 HILLSIDE CENTER BORROWER, LLC

   52-2057842

FP 6315 HILLSIDE CENTER SPE MEMBER, LLC

   52-2057842

FP 7501 WHITEPINE ROAD, LLC

   52-2057842

FP 840 FIRST STREET HOLDINGS, LLC

   45-4117507

FP 840 FIRST STREET, LLC

   27-4330837

FP 950 F STREET, LLC

   27-4281956

FP AIRPARK AB, LLC

   52-2057842

FP AMMENDALE COMMERCE CENTER,LLC

   52-2057842

FP ASHBURN, LLC

   52-2057842

FP ATLANTIC CORPORATE PARK, LLC

   52-2057842

FP CAMPOSTELLA ROAD, LLC

   52-2057842

FP CANDLEWOOD, LLC

   52-2057842

FP CANDLEWOOD BORROWER, LLC

   52-2057842

FP CHESTERFIELD ABEF, LLC

   52-2057842

FP CHESTERFIELD CDGH, LLC

   52-2057842

FP CLOVERLEAF INVESTOR, LLC

   52-2057842

FP CLOVERLEAF, LLC

   52-2057842

FP CRONRIDGE DRIVE, LLC

   52-2057842

FP DAVIS DRIVE LOT 5, LLC

   52-2057842

FP DIAMOND HILL, LLC

   52-2057842

FP GALLOWS ROAD, LLC

   52-2057842

FP GATEWAY 270, LLC

   52-2057842

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

FP GATEWAY CENTER, LLC

   52-2057842

FP GATEWAY WEST II, LLC

   52-2057842

FP GIRARD BUSINESS CENTER, LLC

   52-2057842

FP GIRARD PLACE, LLC

   52-2057842

FP GOLDENROD LANE, LLC

   52-2057842

FP GREENBRIER CIRCLE, LLC

   52-2057842

FP GREENBRIER TOWERS, LLC

   52-2057842

FP GUDE MANAGER, LLC

   52-2057842

FP GUDE, LLC

   52-2057842

FP HANOVER AB, LLC

   52-2057842

FP HANOVER C, LLC

   52-2057842

FP HANOVER D, LLC

   52-2057842

FP INDIAN CREEK, LLC

   52-2057842

FP METRO PLACE, LLC

   52-2057842

FP NAVISTAR INVESTORS, LLC

   52-2057842

FP NAVISTAR MANAGER, LLC

   52-2057842

FP NORTHRIDGE, LLC

   52-2057842

FP ONE FAIR OAKS, LLC

   52-2057842

FP PARK CENTRAL I, LLC

   52-2057842

FP PARK CENTRAL II, LLC

   52-2057842

FP PARK CENTRAL V, LLC

   52-2057842

FP PATRICK CENTER, LLC

   52-2057842

FP PATUXENT PARKWAY, LLC

   52-2057842

FP PINE GLEN, LLC

   52-2057842

FP PROPERTIES II, LLC

   91-1893498

FP PROPERTIES, LLC

   84-1417951

FP PROSPERITY, LLC

   52-2057842

FP REALTY INVESTMENT MANAGER, LLC

   52-2057842

FP RIVER'S BEND LAND, LLC

   52-2057842

FP RIVERS BEND, LLC

   52-2057842

FP STERLING PARK 6, LLC

   52-2057842

FP STERLING PARK 7, LLC

   52-2057842

FP STERLING PARK I, LLC

   52-2057842

FP STERLING PARK LAND, LLC

   52-2057842

FP TRIANGLE, LLC

   52-2057842

FP VAN BUREN, LLC

   52-2057842

FP WEST PARK, LLC

   52-2057842

FPR GENERAL PARTNER, LLC

   52-2057842

FPR HOLDINGS LIMITED PARTNERSHIP

   52-2057842

GATEWAY HAMPTON ROADS, LLC

   52-2057842

GATEWAY MANASSAS I, LLC

   52-2057842

GATEWAY MANASSAS II, LLC

   52-2057842

GLENN DALE BUSINESS CENTER, L.L.C.

   52-2057842

 

 

Schedule 7.19



--------------------------------------------------------------------------------

GREENBRIER HOLDING ASSOCIATES LLC

   52-2057842

GREENBRIER LAND, LLC

   52-2057842

GREENBRIER/NORFOLK HOLDING LLC

   52-2057842

GREENBRIER/NORFOLK INVESTMENT LLC

   52-2057842

GTC I SECOND LLC

   52-2057842

GTC II FIRST LLC

   52-2057842

HERNDON CORPORATE CENTER, LLC

   52-2057842

INDIAN CREEK INVESTORS, LLC

   52-2057842

INTERSTATE PLAZA HOLDING LLC

   52-2057842

INTERSTATE PLAZA OPERATING LLC

   52-2057842

KRISTINA WAY INVESTMENTS LLC

   52-2057842

LANDOVER OWINGS MILLS, LLC

   52-2057842

LINDEN I MANAGER, LLC

   52-2057842

LINDEN I, LLC

   52-2057842

LINDEN II, LLC

   52-2057842

LINDEN III, LLC

   52-2057842

LUCAS WAY HAMPTON, LLC

   52-2057842

NEWINGTON TERMINAL ASSOCIATES, LLC

   52-2057842

NEWINGTON TERMINAL LLC

   52-2057842

NORFOLK COMMERCE PARK LLC

   52-2057842

NORFOLK FIRST LLC

   52-2057842

NORFOLK LAND, LLC

   52-2057842

PLAZA 500, LLC

   52-2057842

RESTON BUSINESS CAMPUS, LLC

   52-2057842

RIVERS BEND BUSINESS CENTER ASSOCIATION, INC

   54-1682730

RUMSEY FIRST LLC

   52-2057842

RUMSEY/SNOWDEN HOLDING LLC

   52-2057842

RUMSEY/SNOWDEN INVESTMENT LLC

   52-2057842

SNOWDEN FIRST LLC

   52-2057842

TECHCOURT, LLC

   52-2057842

VEF 500 FIRST REIT L.P.

   26-2466039

VIRGINIA CENTER, LLC

   52-2057842

VIRGINIA FP VIRGINIA CENTER, LLC

   52-2057842

WINDSOR AT BATTLEFIELD, LLC

   52-2057842

1200 17TH STREET LENDER, LLC

  

1200 17TH STREET INVESTORS, LLC

   45-2521487

FP VIF II/ RIVERS PARK I, LLC

   80-0266532

FP VIF II/ RIVERS PARK II, LLC

   80-0266544

FP CPT 1750 HOLDINGS, LLC

   27-3776863

FP CPT 1750 H STREET, LLC

   27-3776863

 

  

 

Schedule 7.19



--------------------------------------------------------------------------------

FP REDLAND, LLC

   52-2057842

FP REDLAND GP, LLC

   52-2057842

FP REDLAND TECHNOLOGY CENTER LP

   20-8781872

6960 AVIATION BLVD,OWNER, LLC

   27-4436410

6960 AVIATION BLVD,BORROWER, LLC

   27-4436410

FP AVIATION BLVD.,LLC

   27-4436410

FP AVIATION HOLDINGS,LLC

   52-2057842

VIF II/FP AVIATION BLVD HOLDINGS

   27-4436410

FP-PERSEUS 53-713, LLC

   45-2447294

FP-PERSEUS LENDER, LLC

   45-2447294

PROSPERITY METRO PLAZA OF VIRGINIA, LLC

   20-1978048

 

Schedule 7.19



--------------------------------------------------------------------------------

Schedule 9.1(g)

Contingent Liabilities

 

     March 31, 2012  

Contingent consideration

  

Corporate Campus at Ashburn Center

     1,448,393   

Aviation (50%)

     63,000   

Environmental remediation obligation

     2,350,000      

 

 

 

Total

     3,861,393   

 

Schedule 9.1(g)



--------------------------------------------------------------------------------

Annex I

Form of Compliance Certificate



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Dated: May 10, 2012

Reference is hereby made to that certain Third Amended and Restated Revolving
Credit Agreement dated as of June 16, 2011, among First Potomac Realty
Investment Limited Partnership (“FPLP”) and certain other borrowers
(collectively, the “Borrower”), First Potomac Realty Trust (“Guarantor”),
KeyBank National Association, individually and as Administrative Agent, and
certain other parties (as the same may now or hereafter be amended from time to
time, the “Credit Agreement”). Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 hereto have the meanings ascribed
to such terms in the Credit Agreement.

This Compliance Certificate is submitted pursuant to the following sections of
the Credit Agreement:

 

  ¨ Section 8.4(e) (accompanying financial statements)

 

  ¨ Section 8.13(a)(ii) (in connection with removal of Eligible Unencumbered
Property)

 

  ¨ Section 8.13(c) (in connection with the addition of Real Estate Asset to
Unencumbered Pool)

 

  ¨ Section 9.4(a) (in connection with a merger or consolidation)

 

  ¨ Section 9.4(b) (in connection with Sales or Indebtedness Liens)

 

  ¨ Section 14.1 (in connection with default cure)

 

  x Other (Section 28- in connection with an Amendment)

The undersigned HEREBY CERTIFIES THAT:

I am the chief executive officer of the Borrower, and I am authorized by each
such entity to execute and deliver this Compliance Certificate on its behalf.

All of the real property comprising “Eligible Unencumbered Properties” within
the meaning of Section 1.1 of the Credit Agreement is listed on Annex 1 to
Schedule 1 attached hereto. The status of each property listed on Annex 1 has
been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, I hereby certify that each property listed
on Annex 1:

 

  (a) is a Permitted Property;



--------------------------------------------------------------------------------

  (b) is free and clear of any Lien, other than Liens specifically permitted to
exist pursuant to Section 9.2 of the Credit Agreement;

 

  (c) is not the subject of a Disqualifying Environmental Event or Disqualifying
Structural Event; and

 

  (d) is wholly-owned in fee simple by the Borrower or, with respect to the
Redland Property only, satisfies the Redland Conditions.

Accompanying this Compliance Certificate are consolidated preliminary financial
statements of the Guarantor, the Borrower and their respective Subsidiaries for
the fiscal quarter ended March 31, 2012 (the “Financial Statements”). Such
Financial Statements were prepared in good faith, and, to the best knowledge of
the principal financial officers and principal accounting officers of the
Borrower, the information contained in the Financial Statements is complete and
correct in all material respects and fairly presents, in all material respects,
in accordance with GAAP consistently applied throughout the period to which it
applies, the financial position of the Guarantor, the Borrowers and their
respective Subsidiaries as of the date thereof and the results of operations of
the Guarantor, the Borrowers and their respective Subsidiaries for the period
covered thereby. The foregoing is also delivered herewith for FPLP on a
consolidated basis.

Schedule 1 hereto sets forth data and computations calculated on the basis of
the Financial Statements evidencing compliance with Availability (separate
certificate attached) and with the covenants contained in Section 10 of the
Credit Agreement and certain other calculations (the “Financial Covenants;
Covenants Regarding Eligible Unencumbered Property”) as of the relevant date of
determination (the “Determination Date”), all of which data and computations
have been prepared in good faith, and, to the best knowledge of the principal
financial officers and principal accounting officers of the Borrower, are true,
complete and correct.

The activities of the Guarantor, the Borrower and their respective Subsidiaries
during the period covered by the data and computations set forth in Schedule 1
have been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, during such period, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed herein or as has been previously disclosed in
writing to the Administrative Agent.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has affixed his signature below as of the
day and year first above written.

 

   

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,

a Delaware limited partnership, for itself and as agent for each other Borrower

    By:   First Potomac Realty Trust, its sole general partner               By:
            Douglas Donatelli         Chief Executive Officer

Signature Page to Compliance Certificate - Revolving Credit Facility



--------------------------------------------------------------------------------

PRO FORMA UNSECURED LINE OF CREDIT COVENANTS

SCHEDULE 1

[See attached]



--------------------------------------------------------------------------------

Schedules and Annexes to Third Amended and Restated Revolving Credit Agreement

 

Schedule 1

  Borrowers Schedule 2  

Lender’s Commitments

Schedule 5.6  

Existing Letters of Credit

Schedule 7.1(b)  

Capitalization

Schedule 7.3(c)  

Partially-Owned Entities

Schedule 7.3(d)  

Eligible Unencumbered Properties in the Unencumbered Pool

Schedule 7.7  

Litigation

Schedule 7.13  

Legal Name; Jurisdiction

Schedule 7.15  

Affiliate Transactions

Schedule 7.16  

Employee Benefit Plans

Schedule 7.19  

Subsidiaries

Schedule 8.19  

Employee Benefit Plans

Schedule 9.1(g)  

Contingent Liabilities

Annex I  

Subsidiary Guarantors